                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

MELISSA SCHAEFER                                                                  PLAINTIFF

v.                                No: 4:20-cv-01208-LPR-PSH

DOE                                                                             DEFENDANT

                                           ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris. (Doc. 3). No objections have been filed and the time

to do so has expired.    After a careful and de novo review of the Proposed Findings and

Recommendation as well as the record, the Court concludes that the Proposed Findings and

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in all

respects.

       IT IS THEREFORE ORDERED THAT Ms. Schaefer’s Complaint (Doc. 1) is

DISMISSED without prejudice. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an

in forma pauperis appeal from this Order or the accompanying Judgment would not be taken in

good faith.

       IT IS SO ORDERED this 28th day of May 2021.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
